DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-2, 4-9, 11-18, 20-21 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4-9, 11-18, 20-21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Macours (EP 2293589 A1).
 	Regarding claims 1, 12, and 17, Macours teaches a hearing aid configured to be located at or in a first ear of a user, the hearing aid 5comprising a heartbeat detector (20) providing a pulse control signal indicative of a time variation of said user's heartbeat at said first ear of the user (para. 0020-0023, delay is detected), and a processor (100), wherein the hearing aid is configured to receive a second pulse control signal (20L, 20R) from a second hearing aid configured to be located at or in a second ear of the user, wherein said second pulse control signal is indicative of a time variation of said user's heartbeat at said second ear of the user (para. 0020-0023, delay is detected); wherein the processor is configured to estimate (120, 122) whether said hearing aid is located at a left or 10a right ear of the user in dependence of said pulse control signal (20L, 20R) and said second pulse control signal; and  wherein the processor (100) is configured to perform the estimating whether said hearing aid is located at a left or a right ear of the user in dependence of said pulse control 20signal and said second pulse control signal.
 

Regarding claim 4, Macours teaches a hearing aid according to claim 1 wherein the pulse control signal comprises a time dependent waveform of the heartbeat of the user (fig. 2, waveform).  

 	25Regarding claim 5, Macours teaches a hearing aid according to claim 1 wherein said processor (100) is configured to transmit said pulse control signal to another device (para. 0012, 0027; used with other devices).  

Regarding claim 6, Macours teaches a hearing aid according to claim 1 wherein said heartbeat detector comprises a microphone (para. 0018, microphone), a movement sensor (para. 0018, sensor), or a PPG sensor. 
 
 	Regarding claim 7, Macours teaches a hearing aid according to claim 1 wherein said processor (fig. 3, 100; para. 0021-0026) is configured to automatically select appropriate processing parameters in dependence of said pulse control signals.  

 	Regarding claim 8, Macours teaches a hearing aid according to claim l, wherein said processor (fig. 3, 100) is configured to issue an alarm (130, adaptation unit) 35in case that the hearing aid is not located at its appropriate ear.  

Regarding claim 9, Macours teaches a hearing aid according to claim 1 configured to monitor changes in timing of the pulse control signal (para 0021-0026; monitoring hearing aid for changes).  
 	Regarding claim 11, Macours teaches a hearing aid according to claim 1 being constituted by or comprising an air-conduction type hearing aid (fig. 1; 12, earpiece), a bone-conduction type hearing aid, a cochlear implant type hearing aid, or a combination thereof. 

  	15Regarding claim 13, Macours teaches a binaural hearing aid system according to claim 12 configured to exchange said pulse control signals between them in dependence of a trigger event (para. 0024-0026; adapted to exchange).  

 	Regarding claim 14, Macours teaches a binaural hearing aid system according to claim 12 further comprising or being configured to communicate with an auxiliary device (para. 0012, 0027; other devices).  

 	Regarding claim 15, Macours teaches a binaural hearing aid system according to claim 12 configured to provide that the determination of whether a given one of the first and second hearing aids is located at a left or a right ear of the user in dependence of the first and second pulse control signals (20L, 20R) is performed in an auxiliary device (fig. 1; 100, can be separate or integrated).  

 	Regarding claim 16, Macours teaches a binaural hearing aid system according to claim 14 comprising a user interface implemented as an APP of the auxiliary device (para. 0012; auxiliary device; this passage teaches mobile phone, multimedia player, etc, which anticipates user interface (buttons, switches, etc) being present).  

 	Regarding claims 18, 20-21, Macours teaches an apparatus capable of performing a  method corresponding to the apparatus taught in claims 1, 12, 15 respectfully.  The method is inherent in that it simply provides a methodology for the logical implementation found in claims 18, 20-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macours.
  	Regarding claim 2, Macours fails to teach a hearing aid according to claim 1, comprising transceiver circuitry configured to establish a communication link to another device.  	
However, the Examiner takes official notice that is known in the art to provide a link between device to avoid using electric cable. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the known technique of a communication link would have yielded a predictable result. 

Examiner’s Note
          The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive. 
With respect to the Applicant’s argument pertaining to claim 1 that Macours fails to teach a hearing aid, the Examiner disagrees.  
Firstly, Macours clearly showing a hearing aid figure 1. 
Secondly, Macours clearly places the headset, e.g. hearing aid, inside the ear (para. 0018).  
In addition, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s). When reading the preamble in the context of the entire claim, the recitation “hearing aid” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

With respect to the Applicant’s argument pertaining to claim 1 that Macours fails to teach reliability of the pulse control signal, the Examiner disagrees.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reliability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the claims recites “wherein the hearing aid is configured to receive a second pulse control signal (20L, 20R) from a second hearing aid configured to be located at or in a second ear of the user, wherein said second pulse control signal is indicative of a time variation of said user's heartbeat at said second ear of the user (para. 0020-0023, delay is detected.” 
Specifically, Macours teaches detecting a delay relative to the systolic measure of blood pressure, which is related to a user’s heartbeat (para. 0020-0023). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 5, 2022


/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653